Citation Nr: 0602383	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-13 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder and, if so, whether the reopened 
claim should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches and, if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.

In March 1999, the RO denied service connection for tinnitus, 
headaches, and a neck condition.  The veteran did not appeal 
the adverse determinations.  As a result, the March 1999 RO 
decision is final.  Thus, new and material evidence is needed 
to reopen the claims.  38 U.S.C.A. §§ 5108, 7105.  In January 
2003, the RO denied the claims for service connection for 
tinnitus, headaches, and a cervical spine disorder on a de 
novo basis.  Irrespective of the RO's action in January 2003, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claims of service 
connection for tinnitus, headaches, and a cervical spine 
disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Thus, the Board has recharacterized the issues as stated on 
the cover page.

The issues of entitlement to service connection for headaches 
and a cervical spine disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1999 determination, the RO denied service 
connection for tinnitus, headaches, and a neck condition.

2.  Although the veteran was notified of this determination 
and of his appellate rights, he did not perfect an appeal 
within the applicable time period.

3.  The evidence added to the record since the March 1999 
determination is cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the veteran's 
tinnitus claim or raise a reasonable possibility of 
substantiating the claim of service connection for tinnitus.

4.  The evidence added to the record since the March 1999 
rating decision includes a written statement from a VA 
physician which, when considered with previous evidence, 
relates to an unestablished fact necessary to substantiate 
the veteran's cervical spine claim; and, when considered by 
itself or together with previous evidence of record, raises a 
reasonable possibility of substantiating the claim of service 
connection for a cervical spine disorder.

5.  The evidence added to the record since the March 1999 
rating decision includes a written statement from a VA 
physician which, when considered with previous evidence, 
relates to an unestablished fact necessary to substantiate 
the veteran's headache claim; and, when considered by itself 
or together with previous evidence of record, raises a 
reasonable possibility of substantiating the claim of service 
connection for headaches.



CONCLUSIONS OF LAW

1.  The March 1999 determination denying service connection 
for tinnitus, headaches, and a neck condition is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has not been received to reopen 
the claim of service connection for tinnitus.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2005).

3.  New and material evidence has been received to reopen the 
claim of service connection for a cervical spine disorder.  
38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2005).

4.  New and material evidence has been received to reopen the 
claim of service connection for headaches.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, this was done with the issuance of a 
letter in November 2002, prior to the initial RO rating 
decision dated in January 2003.  The November 2002 notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  That letter informed the veteran of the 
evidence required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to VA.

In this case, all identified medical and evidentiary records 
relevant to the issue of service connection for tinnitus have 
been requested or obtained.  Therefore, there are no 
outstanding records to obtain.  The available medical 
evidence is sufficient for an adequate determination of the 
veteran's claim.  The VCAA also left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.




II.  New and Material Claims

A.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2005).


B.  Tinnitus

In March 1999, the RO denied the veteran's claim of 
entitlement to service connection for tinnitus after a review 
of the negative service medical records and the initial post-
service medical records of 1998.  The veteran did not 
initiate an appeal of this decision, and, therefore, it 
became final.

With these considerations, the Board must now review all of 
the evidence, with particular attention to that evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in March 1999.

With regard to his claim for service connection for tinnitus, 
the veteran has submitted no new or material evidence since 
the March 1999 RO rating decision.  While in a July 2002 
letter, a longtime friend of the veteran referenced his 
apparent hearing loss, there was no mention of his tinnitus.  
Thus, this document is not material to the claim.  

Furthermore, the veteran testified in December 2005 that he 
incurred tinnitus in service after being kicked in the head.  
He also stated that he currently suffers from tinnitus.  
However, this historical information was contained in a June 
1998 VA outpatient treatment record that was associated with 
the claims file and considered by the RO prior to the March 
1999 rating decision.  Such testimony and contentions 
constitute merely cumulative and redundant evidence to that 
which was already of record prior to March 1999.  
Accordingly, this evidence is not both new and material.  

The veteran also submitted a medical statement dated in May 
2004 that provides a nexus opinion between some post-service 
disabilities and service.  Signifcantly, there is no 
reference to tinnitus.  Consequently, this opinion is not 
material to the claim.  

In summary, the Board finds that none of the evidence added 
to the record since the last final decision in March 1999 is 
both new and material.  As a result, the additional evidence 
received does not raise a reasonable possibility of 
substantiating the claim of service connection for tinnitus.  
The Board therefore concludes that the additional evidence 
received since the last final determination in March 1999 
does not provide a basis for reopening within the meaning of 
38 C.F.R. § 3.156.


C.  Headaches and Cervical Spine Disorder

In a March 1999 determination, the RO also denied the 
veteran's claims for service connection for headaches and a 
neck condition.  The veteran did not initiate an appeal of 
these decisions, and, therefore, they became final.

The Board notes that the March 1999 RO determination 
indicated that there was a distance of thirty years between 
the veteran's separation from service and the first medical 
records associated with the claims file.  Therefore, while 
the veteran's service medical records did show he encountered 
trauma to the head, there was no evidence to link these in-
service injuries with his current diagnoses.

The evidence associated with the claims file includes 
additional VA clinical records showing treatment for 
headaches and a cervical spine disorder.  However, most 
importantly, the veteran submitted a May 2004 written 
statement from a VA physician.  The physician stated that the 
veteran suffered from head trauma while in service.  He also 
had a long history of headaches and cervical radicular 
symptoms.  The physician opined that the veteran's symptoms 
were more than likely due to this initial injury while on 
active duty.  From a purely historical perspective, the 
symptoms were more than likely service related.

This evidence relates to the unestablished fact of whether 
there is a link between the veteran's current headaches or 
cervical spine disorder and his military service.  The Board 
finds that this additional evidence warrants a reopening of 
the veteran's claims as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  Although the 
reopening requirements of 38 U.S.C.A. § 5108 have been met, 
as set forth below, the Board has determined that additional 
development of the evidence is required prior to final 
consideration of these matters.




ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for 
tinnitus is denied.

New and material evidence having been received, the 
application to reopen the claim of service connection for a 
cervical spine disorder is granted.

New and material evidence having been received, the 
application to reopen the claim of service connection for 
headaches is granted.


REMAND

As set forth above, the veteran is seeking service connection 
for a cervical spine disorder and for headaches.  In this 
case, the record shows that the veteran reported to sick bay 
and was treated for a head wound with suture in August 1967.  
It also shows that he reported to sick bay in July 1968 after 
having been kicked in the head while swimming.  He complained 
of headaches and a sore left ear.  The Board also notes the 
above-referenced written statement from a VA physician, 
providing a link between the veteran's injury in service and 
his current headaches and cervical spine disorder.

While this opinion does provide a link, there is no evidence 
that the physician reviewed the veteran's service medical 
records or obtained information regarding the veteran's in-
service injuries from any source other than the veteran.  
Furthermore, he failed to give a rationale for his opinion or 
for the approximately thirty years between the injuries in 
service and the current diagnoses.  Therefore, the Board 
finds it necessary to remand these two claims to afford the 
veteran an additional examination.  This examiner will be 
required to review the veteran's claims file, including the 
service medical records, before rendering an opinion.

To ensure that VA has met its duty to assist the veteran in 
developing facts pertinent to the claim, the case is remanded 
for the following:

1.  The veteran should be afforded VA 
orthopedic and/or neurologic examinations to 
determine the nature and etiology of any 
currently diagnosed headaches or cervical 
spine disorder.  The veteran's claims folder 
must be made available to the examiners for 
review in conjunction with the examinations 
of the veteran.  The examiners should be 
requested to review the service medical 
records and provide an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed headaches or cervical 
spine disorder is related to active military 
service.  The examiners are specifically 
asked to address the May 2004 VA physician's 
statement.  A complete rationale should be 
given for all opinions provided.

2.  After the actions requested above have 
been completed, the RO should again review 
the record considering all of the evidence.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


